Dish, P. J.
1. Upon the general principle that secondary evidence is not admissible, unless a proper foundation he laid therefor, a copy made by a witness, whose deposition has been taken at the instance of the plaintiff, of a letter written by the witness to the defendant, is not admissible as original evidence, unless the non-production of the original is sufficiently .accounted for, though it appears that in answering interrogatories propounded by the plaintiff the witness used the copy-letter to refresh his memory, and that the same has been attached to his answers as an exhibit, and the witness, in his answers, says he makes such copy a part thereof.
2. An assignment of error not referred to in the brief for plaintiff in error will be treated as abandoned.
3. The evidence warranted the verdict, and the refusal of a new trial was not erroneous. Judgment affirmed.

All the Justices concur.